internal_revenue_service number release date index number --------------------- ------------------------------------ ---------------------------- --------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-127584-08 date december legend taxpayer --------------------------- x ---------------------------------------------------------------------------------------------------------------- ----------------------- date a -------------------- date b --------------------- date c ----------------------- date d --------------------------- date e -------------------------- p -------------- year ------- dear ------------ this is in response to your request for a ruling that the amounts incurred to settle a class action suit including legal fees and other administrative fees attributable to the suit are deductible as ordinary and necessary business_expenses under sec_162 of the internal_revenue_code plr-127584-08 facts the taxpayer is in business x in year various federal securities class action suits were filed against taxpayer and certain officers of taxpayer these actions were consolidated and a consolidated class action complaint complaint was filed against the taxpayer on date a by the lead plaintiff the class is defined as all persons or entities who purchased or otherwise acquired taxpayer’s securities from date b through date c and who were damaged thereby a subclass is defined as consisting of all persons or entities who purchased or otherwise acquired newly issued taxpayer’s securities pursuant to the prospectus supplement dated date d and who were damaged thereby in addition three federal derivative lawsuits and two state derivative lawsuits were filed against the taxpayer the federal_income_tax consequences of the outcome of the federal and state derivative lawsuits are not addressed in this letter_ruling the complaint alleges that the taxpayer violated various provisions of federal securities laws by the issuance of materially false and misleading statements concerning taxpayer’s revenues earnings profitability and financial condition in ten sec filings issued between date b through date c specifically the claims were that the defendants i deceived the investing public ii artificially inflated and maintained the market price of taxpayer’s securities and iii caused the plaintiff and class members to purchase taxpayer’s securities at artificially inflated prices the claims were based on fraudulent financial information in various sec documents concerning taxpayer’s revenues earnings profitability and financial condition the complaint alleged that taxpayer improperly recognized revenue by recording revenue in quarters it had not been earned in violation of generally_accepted_accounting_principles and made material errors in its purchase_accounting recording of impairments recording of accrued expenses and recording of deferred_compensation these accounting irregularities were designed to create an illusion of linear revenue growth and make it appear as though taxpayer was capable of delivering steady reliable growth while in reality taxpayer had uneven ordering patterns and high customer concentration the first claim in the complaint alleged violation of section b of the securities exchange act of by means of issuing materially false and misleading statements and section a of the same act because taxpayer’s officers were controlling persons as to taxpayer the second and third claims alleged violation of sec_11 sec_12 and sec_15 of the securities act of by means of a prospectus supplement relating to a public offering of shares of its common_stock in which the taxpayer issued materially false and misleading statements concerning its financial results by incorporating previously filed sec reports that contained material misrepresentations and or omissions the section b claims against the individual defendants were dismissed plr-127584-08 the sec_11 claim was dismissed as to the individual defendants but upheld with respect to taxpayer the sec_15 claim as to the individual defendants was upheld the sec_12 claim was dismissed by the court as to both taxpayer and taxpayer’s officers taxpayer and the individual defendants vigorously contested the claims brought against them in the securities class action lawsuit and have denied committing any wrongful act or liability however in order to eliminate the risks expense and length of continued proceedings necessary to defend the lawsuit the defendants agreed to mediation following which the defendants agreed to settle the case on date e the lead plaintiff and the defendants including taxpayer entered into a stipulation and agreement of settlement which provided for the taxpayer to pay dollar_figurep in settlement of the securities class action lawsuit taxpayer also paid legal fees and other administrative fees attributable to the lawsuit and settlement ruling requested taxpayer requests a ruling that its payment of amounts to settle the securities class action lawsuit including any legal fees and other administrative fees attributable to the lawsuit and settlement thereof are deductible as ordinary and necessary business_expenses under sec_162 law and analysis under sec_162 of the internal_revenue_code there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in order to be deductible under sec_162 an expenditure must be i paid_or_incurred during the taxable_year ii sustained in carrying_on_a_trade_or_business iii an expense iv a necessary expense and v an ordinary_expense 403_us_345 sec_263 prohibits a deduction for capital expenditures under sec_263 an expense must be capitalized if incurred for new buildings permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-5 of the income_tax regulations states that a taxpayer must capitalize an amount_paid to facilitate a stock issuance generally amounts paid in settlement of lawsuits are currently deductible if the acts which gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business see eg 27_tc_960 allowing petitioner to deduct amounts paid in settlement of legal proceedings charging petitioner with mismanagement in the liquidation of assets rev plr-127584-08 rul 1980_2_cb_57 allowing corporation to deduct amounts paid as punitive_damages that arose from a civil lawsuit against the corporation for breach of contract and fraud in connection with the ordinary conduct of its business activities revrul_79_208 1979_2_cb_79 permitting taxpayer to deduct payments to settle lawsuit and obtain a release from claims under a franchise agreement if litigation arises from a capital_transaction the settlement costs and legal fees associated with such litigation are characterized as acquisition costs and must be capitalized under sec_263 see 397_us_572 holding litigation costs incurred by corporation in appraisal proceedings mandated by state law to determine the value of dissenter’s shares were part of the cost of acquiring those shares 397_us_580 litigation costs incurred in appraisal action to determine fair purchase_price were costs to acquire property 473_f2d_1217 7th cir amounts paid in settlement of nuisance action that was brought to establish price of property were capital expenditures however business_expenses are not converted into capital expenditures solely because they have some connection to a capital_transaction in determining whether litigation costs are deductible expenses or capital expenditures the courts and the service have looked to the origin of the claim to which the settlement or other litigation costs relate see woodward v commissioner u s pincite 372_us_39 under the origin_of_the_claim_test the character of a particular expenditure is determined by the transaction or activity from which the taxable_event proximately resulted gilmore u s pincite the purpose consequence or result of the expenditure is irrelevant in determining the origin of the claim and therefore the character of the litigation cost for tax purposes mckeague v commissioner cl_ct aff’d without opinion 852_f2d_1294 fed cir in missouri pacific corp v united_states cl_ct the court held that settlement costs were not deductible because the predominant nature of the lawsuit involved the adequacy of the consideration paid for a target corporation’s stock in an exchange_offer and thus the lawsuit was grounded in a capital_transaction in that case the taxpayer made a public offering to acquire shares of a target corporation’s stock in exchange for its own common_stock the exchange_offer was contained in a prospectus and letter to target’s shareholders the prospectus was then incorporated into a registration_statement filed with the sec after the exchange the target’s former shareholders filed a class action lawsuit against the taxpayer and the former target alleging the prospectus and letter contained false representations that overstated the value of taxpayer’s shares and understated the value of the target’s shares pursuant to a settlement the taxpayer paid damages to shareholders who participated in the exchange_offer in an amount that compensated for the true value of the stocks exchanged on the exchange date the taxpayer sought to deduct the settlement costs plr-127584-08 as business_expenses because the complaints were the result of an ongoing dispute between target’s shareholders and the taxpayer but the claims_court disagreed stating that the settlement payments constituted an adjustment to the amount_paid for the target stock under the origin_of_the_claim_test the court determined that the claims originated in the taxpayer’s purchase of the target stock see also 104_tc_584 aff’d 142_f3d_442 9th cir settlement of litigation originated in acquisition of target stock resulting in merger and that origin of the claim was fraud in the representations made to accomplish the merger at a good price not merely fraud in the operation of the companies which was incidental to the merger in the present case the issue involves whether taxpayer’s payment to settle its class action lawsuit as well as legal and administrative fees associated with its class action lawsuit may be deducted under sec_162 as an ordinary and necessary business_expense or must be capitalized under sec_263 under the origin_of_the_claim_test the inquiry involves examining the particular claims in the class action litigation and determining whether the claims had their origin in the conduct of taxpayer’s ordinary and necessary business activities or whether any of the claims were rooted in a capital_transaction because the litigation at issue involves several different claims each claim must be analyzed in order to determine its origin and accordingly the character of the settlement payments and litigation costs relating to the claim see revrul_80_119 1980_1_cb_40 the first claim alleged violation of section b of the securities and exchange act of pursuant to rule 10b-5 promulgated under that section and section a of the same act because taxpayer’s officers were controlling persons as to taxpayer this claim arose as a result of the publication of allegedly fraudulent financial information in various sec documents concerning taxpayer’s revenues earnings profitability and financial condition specifically the complaint alleged that taxpayer improperly recognized revenue by recording revenue in quarters it had not been earned in violation of generally accepted accounting principals and made material errors in its purchase_accounting recording of impairments recording of accrued expenses and recording of deferred_compensation these accounting irregularities were designed to create an illusion of linear revenue growth and make it appear as though taxpayer was capable of delivering steady reliable growth while in reality taxpayer had uneven ordering patterns and high customer concentration generally the preparation and publication of financial statements is a common and routine activity in the carrying on of a trade_or_business both the courts and the service have allowed taxpayers to deduct the costs of settling and defending claims arising out of fraudulent misrepresentations made in the conduct of their trade_or_business see 234_f2d_660 6th cir 77_tc_608 revrul_80_211 1980_2_cb_57 therefore we believe the origin of this claim was in the ordinary conduct of taxpayer’s trade_or_business plr-127584-08 the second claim is based on violation of sec_11 and sec_15 of the securities act of against taxpayer and taxpayer’s officers on behalf of members of the class who acquired taxpayer’s shares pursuant to the prospectus supplement dated date d under sec_11 of the securities act purchasers of a registered security are allowed to sue when false or misleading information is included in a registration_statement the claim alleges that the prospectus supplement contained untrue statements of material fact and or omitted to state material facts required to be stated therein which were necessary to make the statements therein not misleading in violation of sec_11 of the securities act the materially false and misleading statements were contained in the prospectus supplement by means of incorporating previously filed sec reports that contained material misrepresentations and or omissions in particular certain form 10-ks and form_10 qs filed during the period between date b and date c the prospectus supplement did not make any disclosure of taxpayer’s revenue manipulations other than by incorporation of those documents under sec_15 derivative liability is imposed upon persons who control those liable under sec_11 or sec_12 of the securities act of while the second claim is brought on behalf of purchasers of stock pursuant to a specific stock offering the allegations involve representations which are part of ordinary business activities ie the sec filings in which the fraudulent statements occur therefore pursuant to the origin of the claim the transaction or activity from which the taxable_event proximately resulted was to settle claims resulting from ordinary business activities it is irrelevant that the settled claims had some connection to a stock offering rather the alleged misrepresentations occurred in a number of filings which were produced over a period of time as part of regular business activities accordingly we believe that the second claim also arose in the ordinary conduct of the taxpayer’s business this is distinguishable from missouri pacific supra and berry petroleum supra in which the courts determined that the claims originated in the taxpayers’ acquisitions of targets’ stock rather than in their ordinary business operations the third claim alleges violation of sec_12 of the securities act of alleging that taxpayer and its officers offered or sold securities by means of the prospective supplement dated date d which included untrue statements of material fact and or omitted to state material facts required to be stated therein which were necessary to make the statements therein not misleading the sec_12 claims were dismissed by the court the materially false and misleading statements were contained in the prospectus supplement by means of incorporating previously filed sec reports that contained material misrepresentations and or omissions in particular certain form 10-ks and form 10-qs filed during the period between date b and date c the third claim like the second claim involved representations which are part of ordinary business activities ie the sec filings in which the fraudulent statements occur therefore pursuant to the origin of the claim the transaction or activity from which the taxable_event proximately resulted was to settle claims resulting from ordinary business activities plr-127584-08 conclusion we conclude that taxpayer’s payment of amounts to settle the securities class action lawsuit including any legal fees and other administrative fees attributable to the lawsuit and settlement thereof are deductible as ordinary and necessary business_expenses under sec_162 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting
